DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5,  9-10,12 and 15-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Podgorny, Igor et al (PGPUB Document No. 20170124184),  6330576), hereafter, referred to as “Takatoshi”.

Regarding claim 1 (Currently amended), Podgorny teaches A method for analyzing unstructured data, the method comprising: receiving, at one or more hardware processors, a set of unstructured data (Podgorny, para 0128 discloses analyzing data using computer hardware “The system includes at least one processor and at least one memory coupled to the at least one processor, according to one embodiment. The at least one memory stores instructions which, when executed by any set of the one or more processors”); analyzing, with the one or more hardware processors, the set of unstructured data to infer structural elements from the unstructured data, including determining inference qualities of the structural elements (Podgorny, para 0126 discloses analyzing data and finding structural elements such as “Topics”, “Themes” etc. with quantifying its inference quality “the topic relevance scores data representing one or more topic relevance scores that quantify a likelihood of relevance between the one or more topics and the one or more search query terms received from the current user, according to one embodiment”; para 0056 further discloses that analyzed data can be unstructured such as webpages, documents etc. “Probabilistic topic algorithms/models extract hidden topics or summaries from content objects (e.g., database entries, webpages, and documents)”); 
Using the broadest reasonable interpretation consistent with the specification (paragraph 0019 of the instant application) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “inference qualities of the structural elements” to mean at least an indicator which expresses the quality or the level of similarity of an article to the topic.
assigning, with the one or more hardware processors, quantized inference quality levels to the structural elements, the quantized inference quality levels being selected, based on the inference qualities of the structural elements(Podgorny, para 0126 discloses quantizing structural elements such as “Topics”, “Themes” etc. with level or scores to indicate quality of inferred elements “the topic relevance scores data representing one or more topic relevance scores that quantify a likelihood of relevance between the one or more topics and the one or more search query terms received from the current user, according to one embodiment”), 
from a set comprising a plurality of predetermined inference quality levels; generating, with the one or more hardware processors, a set of structured data to include at least i) the structural elements inferred from the unstructured data and ii) associations between respective ones of the structural elements in the set of structured data and the corresponding quantized quality levels assigned to the structural elements(Podgorny, para 0126 further discloses (i) a set of relevant topic (structural element) inferred form data  and (ii) their respective quality scores of quantized quality are being assigned “The method includes applying the search query terms data to a probabilistic topic model to identify topics data representing one or more topics that are relevant to the one or more search query terms, and to determine topic relevance scores data for the topics data representing the one or more topics, the topic relevance scores data representing one or more topic relevance scores that quantify a ; 
and providing, with the one or more hardware processors, the set of structured data, including the associations between respective ones of the structural elements and the corresponding quantized quality levels assigned to the structural elements(Podgorny, para 0049 discloses quantizing structural elements such as “Topics”, “Themes” etc. with level or scores to indicate quality of inferred elements and element 200 of fig. 2 further discloses how relevance is being measured based on probability of data items corresponding to topics; where the probability of terms indicate how they are associated to the topic  “topic terms 202, and topic term probabilities 203. Search query terms that are entered by a user are compared to the topic terms 202 to associate topic term probabilities associated with the search query terms. The topic term probabilities are combined or added to quantify a relevance of the topic 201 to the search query terms”), 
But he does not explicitly teach to a user interface application to enable the user interface application to visually display varying inference qualities in the set of structured data.
However in the same field of endeavor of displaying contents based on their relevance levels Takatoshi teaches to a user interface application to enable the user interface application to visually display varying inference qualities in the set of structured data (Takatoshi, Fig. 13 discloses providing users an option to display contents by inference quality (relevance quality/score) by selecting degree of relevancy).


Regarding Claim 2 (Currently amended), Podgorny and Takatoshi teach all the limitations of claim1 and Podgorny further teaches wherein analyzing the set unstructured data comprises analyzing the set of unstructured data using a machine learning engine(Podgorny, para 0008 discloses that unstructured data such as webpages, documents are getting analyzed by “unsupervised learning” (which is a subset of machine learning, https://www.ibm.com/cloud/blog/supervised-vs-unsupervised-learning) “topic algorithms/models extract hidden topics or summaries from content objects (e.g., database entries, webpages, and documents), ….probabilistic topic models are configured to perform unsupervised learning by discovering/finding hidden structure in unlabeled data”), 
and 2Application No. 15/958,428Docket No.: 215786-0141-00-US-574944Reply to Office Action of August 18, 2020assigning quantized inference quality levels to the structural elements comprises assigning the quantized inference quality levels based at least in part on certainty qualifiers, for the structural elements, provided by the machine learning engine(Podgorny, para 0075 discloses that identification of topic relevance 611 combines the associated topic term probabilities 633 to determine a level of relevance (e.g., a topic relevance score) for each of the topics 631 in relation to the search query terms 619, according to one embodiment”).

Regarding Claim 4 (Currently amended), Podgorny and Takatoshi teach all the limitations of claim1 and Podgorny further teaches wherein analyzing the set of unstructured data includes grouping data items of the unstructured data according to a topic (Podgorny, para 0008 discloses applying Latent Dirichlet Allocation (LDA) algorithm to analyze unstructured data (Text documents) for identifying topic (structural element) and grouping/clustering them “system uses a probabilistic topic model to determine which one of multiple topics is relevant, highly-relevant, and/or most-relevant to the search query terms entered into the question and answer customer support system by the user. In one embodiment, the probabilistic topic model uses or is trained with a Latent Dirichlet allocation (“LDA”) algorithm.”), 
and assigning quantized inference quality levels to the structural elements comprises assigning the quantized inference quality levels based at least in part on respective relevance scores corresponding to respective data items, the relevance scores being indicative of degree of relevance of the corresponding data items to the topic (Podgorny, para 0049 discloses quantizing structural elements such as “Topics”, “Themes” etc. with level or scores to indicate quality of inferred elements and element 200 of fig. 2 further discloses how relevance is being measured based on probability of data items corresponding to topics “topic terms 202, and topic term probabilities 203. Search query terms that are entered by a user are compared to the topic terms 202 to associate topic term probabilities associated with the search query terms. The topic term probabilities are combined or added to quantify a relevance of the topic 201 to the search query terms”), 

Regarding Claim 5 (Original), Podgorny and Takatoshi teach all the limitations of claim1 and Takatoshi further teaches further comprising detecting, with the user interface application, a user selection indicating one or more quality levels of the quantized quality levels, selecting, with the user interface application, one or more subsets of the set of structured data to be displayed to the user, the one or more subsets including structural elements associated with the one or more selected quality levels, and causing, with the user interface application, the selected one or more subsets of the set of structured data to be displayed to the user (Takatoshi, Fig. 13 discloses providing users an option to display contents by selecting different level of inference quality (relevance quality/score) by selecting degree of relevancy such as range of 0~0.1, 0.1~0.3 etc.; Takatoshi’ s above mentioned teaching can be applied for quantified quality level for inferred structures as disclosed by Podgorny to display inferred structures by their relevance levels).

Regarding claim 9 (Currently amended), Podgorny teaches A system, comprising: a non-transitory memory for storing instructions; one or more hardware processors that are coupled to the non-transitory memory and that are configured to execute the instructions to cause the system to perform operations comprising: receiving a set of unstructured data (Podgorny, para 0128 discloses analyzing data using a computer system with essential hardware to execute instructions “The system includes at least one processor and at least one memory coupled to the at least one processor, according to one embodiment. The at least one memory stores instructions which, when executed by any set of the one or more processors”), Reply to Office Action of August 18, 2020 analyzing the set of unstructured data to infer structural elements from the unstructured data, including determining inference qualities of the structural elements (Podgorny, para 0126 discloses analyzing data and finding structural elements such as “Topics”, “Themes” etc. with quantifying its inference quality “the topic relevance scores data representing one or more topic relevance scores that quantify a likelihood of relevance between the one or more topics and the one or more search query terms received from the current user, according to one embodiment”; para 0056 further discloses that analyzed data can be unstructured such as webpages, documents etc. “Probabilistic topic algorithms/models extract hidden topics or summaries from content objects (e.g., database entries, webpages, and documents)”), 
Using the broadest reasonable interpretation consistent with the specification (paragraph 0019 of the instant application) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “inference qualities of the structural elements” to mean at least an indicator which expresses the quality or the level of similarity of an article to the topic.
assigning quantized inference quality levels to the structural elements, the quantized inference quality levels being selected, based on the inference qualities of the structural elements (Podgorny, para 0126 discloses quantizing structural elements such as “Topics”, “Themes” etc. with level or scores to indicate quality of inferred elements “the topic relevance scores data representing one or more topic relevance scores that quantify a likelihood of relevance between the one or more topics and the one or more search query terms received from the current user, according to one embodiment”), 
from a set comprising a plurality of predetermined inference quality levels, generating a set of structured data to include at least i) the structural elements inferred from the unstructured data and ii) associations between respective ones of the structural elements in the set of structured data and the corresponding quantized quality levels assigned to the structural elements (Podgorny, para 0126 further discloses (i) a set of relevant topic (structural element) inferred form data  and (ii) their respective quality scores of quantized quality are being assigned “The method includes applying the search query terms data to a probabilistic topic model to identify topics data representing one or more topics that are relevant to the one or more search query terms, and to determine topic relevance scores data for the topics data representing the one or more topics, the topic relevance scores data representing one or more topic relevance scores that quantify a likelihood of relevance between the one or more topics and the one or more search query terms received from the current user”), 
and providing the set of structured data, including the associations between respective ones of the structural elements and the corresponding quantized quality levels assigned to the structural elements (Podgorny, para 0049 discloses quantizing structural elements such as “Topics”, “Themes” etc. with level or scores to indicate quality of inferred elements and element 200 of fig. 2 further discloses how relevance is being measured based on probability of data items corresponding to topics; where the probability of terms indicate how they are associated to the topic  “topic terms 202, and topic term probabilities 203. Search query terms that are entered by a user are compared to the topic terms 202 to associate topic term probabilities associated with the search query terms. The topic term probabilities are combined or added to quantify a relevance of the topic 201 to the search query terms”), 
But he does not explicitly teach to a user interface application to enable the user interface application to visually display varying inference qualities in the set of structured data.
However in the same field of endeavor of displaying contents based on their relevance levels Takatoshi teaches to a user interface application to enable the user interface application to visually display varying inference qualities in the set of structured data (Takatoshi, Fig. 13 discloses providing users an option to display contents by inference quality (relevance quality/score) by selecting degree of relevancy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the quantification of identified structural elements of Podgorny into providing a content displaying mechanism of presenting contents by changing their relevance levels of Takatoshi to produce an expected result of organizing search results by their relevance. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a systems for displaying data organized under various quality/rating groups so that user can easily view contents by their quality or ratings.

Regarding claim 10, dependent on rejected claim 9 and further analysis are similar to claim rejection 2 and are applicable to claim 10.

Regarding claim 12, dependent on rejected claim 9 and further analysis are similar to claim rejection 5 and are applicable to claim 12.

Regarding claim 15 (Currently amended), Podgorny teaches A tangible computer readable medium, or media, storing machine readable instructions that, when executed by one or more processors, cause the one or more processors to: receive a set of unstructured data (Podgorny, para 0128 discloses analyzing data using computer hardware such as processor, media for storing executable instructions “The system includes at least one processor and at least one memory coupled to the at least one processor, according to one embodiment. The at least one memory stores instructions which, when executed by any set of the one or more processors”); 
analyze the set of unstructured data to infer structural elements from the unstructured data, the analyzing including determining inference qualities of the structural elements (Podgorny, para 0126 discloses analyzing data and finding structural elements such as “Topics”, “Themes” etc. with quantifying its inference quality “the topic relevance scores data representing one or more topic relevance scores that quantify a likelihood of relevance between the one or more topics and the one or more search query terms received from the current user, according to one embodiment”; para 0056 further discloses that analyzed data can be unstructured such as webpages, documents etc. “Probabilistic topic algorithms/models extract hidden topics or summaries from content objects (e.g., database entries, webpages, and documents)”); 
Using the broadest reasonable interpretation consistent with the specification (paragraph 0019 of the instant application) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “inference qualities of the structural elements” to mean at least an indicator which expresses the quality or the level of similarity of an article to the topic.
assign the quantized inference quality levels being selected, based on the inference qualities of the structural elements (Podgorny, para 0126 discloses quantizing structural elements such as “Topics”, “Themes” etc. with level or scores to indicate quality of inferred elements “the topic relevance scores data representing one or more topic relevance scores that quantify a likelihood of relevance between the one or more topics and the one or more search query terms received from the current user, according to one embodiment”), 
from a set comprising a plurality of predetermined  inference quality levels; generate a set of structured data to include at least i) the structural elements inferred from the unstructured data and ii) associations between respective ones of the structural elements in the set of structured data and the corresponding quantized quality levels assigned to the structural elements (Podgorny, para 0126 further discloses (i) a set of relevant topic (structural element) inferred form data  and (ii) their respective quality scores of quantized quality are being assigned “The method includes applying the search query terms data to a probabilistic topic model to identify topics data representing one or more topics that are relevant to the one or more search query terms, and to determine topic relevance scores data for the topics data representing the one or more topics, the topic relevance scores data representing one or more topic relevance scores that quantify a likelihood of relevance between the one or more topics and the one or more search query terms received from the current user”); 
and provide the set of structured data, including the associations between respective ones of the structural elements and the corresponding quantized quality levels assigned to the structural elements Podgorny, para 0049 discloses quantizing structural elements such as “Topics”, “Themes” etc. with level or scores to indicate quality of inferred elements and element 200 of fig. 2 further discloses how relevance is being measured based on probability of data items corresponding to topics; where the probability of terms indicate how they are associated to the topic  “topic terms 202, and topic term probabilities 203. Search query terms that are entered by a user are compared to the topic terms 202 to associate topic term probabilities associated with the search query terms. The topic term probabilities are combined or added to quantify a relevance of the topic 201 to the search query terms”, 
But he does not explicitly teach to a user interface application to enable the user interface application to visually display varying inference qualities in the set of structured data.
However in the same field of endeavor of displaying contents based on their relevance levels Takatoshi teaches to a user interface application to enable the user interface application to visually display varying inference qualities in the set of structured data (Takatoshi, Fig. 13 discloses providing users an option to display contents by inference quality (relevance quality/score) by selecting degree of relevancy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the quantification of identified structural elements of Podgorny into providing a content displaying mechanism of presenting contents by changing their relevance levels of Takatoshi to produce an expected result of organizing search results by their relevance. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a systems for displaying data organized under various quality/rating groups so that user can easily view contents by their quality or ratings.

Regarding claim 16, dependent on rejected claim 15 and further analysis are similar to claim rejection 2 and are applicable to claim 16.

Regarding claim 18, dependent on rejected claim 15 and further analysis are similar to claim rejection 5 and are applicable to claim 20.

Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Podgorny, Igor et al (PGPUB Document No. 20170124184), hereafter, referred to as “Podgorny”, in view of Mochizuki, Takatoshi et al (US Patent No. 6330576), hereafter, referred to as “Takatoshi”, in further view of Xu, Jian-ming et al (PGPUB Document No. 20190266249), hereafter, referred to as “Xu”.

Regarding Claim 3 (Currently amended), Podgorny and Takatoshi teach all the limitations of claim1 but they don’t explicitly teach wherein analyzing the set of unstructured data includes obtaining machine translations of data items in the set of unstructured data from a first language to a second language, and assigning quantized inference quality levels to the structural elements comprises assigning the quantized inference quality levels based at least in part on respective translation confidence scores corresponding to respective data items, the translation confidence scores being indicative of likelihood of accuracy of machine translation obtained for the corresponding data items.
However in the same field of endeavor of machine translation accuracy scoring Xu teaches wherein analyzing the set of unstructured data includes obtaining machine translations of data items in the set of unstructured data from a first language to a second language (Xu, para 0003 discloses translating text from one language to another “An embodiment of a method includes receiving a translation text output, the translation text output corresponding to a machine translation from a source text of a first language to a target text of a second language.”), 
and assigning quantized inference quality levels to the structural elements comprises assigning the quantized inference quality levels based at least in part on respective translation confidence scores corresponding to respective data items (Xu, Fig. 5 & para 0061 discloses assigning a Quality Estimation (QE) scores to machine translation output “Adaptive QE training process 522 uses QE source sentence 508, QE MT output 518, and a QE target sentence 520 to train an adaptive QE model. The adaptive QE model produces a quality estimation of MT output 516 and provides a machine translation QE score 526; ”; where Podgorny in para 0126 discloses quantization or scoring of inferred structures), 
the translation confidence scores being indicative of likelihood of accuracy of machine translation obtained for the corresponding data items (Xu, para 0023 discloses displaying of machine translation error or accuracy level “In the embodiment, the MT system predicts a translation error rate (TER) using the adaptive quality estimation model and provides a user interface to display the quality estimation results to a user in conjunction with the translation output.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the display of contents by their relevancy scores of Podgorny and Takatoshi into machine translation of contents from other languages with their corresponding translation quality indicators of Xu to produce an expected result of considering similar topics in other languages. The modification would be obvious because one of ordinary skill in the art would be motivated to display similar topics translated from different languages and displaying a quality indicator of translated data items so that users can get an idea about the accuracy for items not in their native language.

Regarding Claim 11 (Currently amended), Podgorny and Takatoshi teach all the limitations of claim 9 and Podgorny further teaches and ii) grouping data items of the unstructured data according to a topic(Podgorny, para 0008 discloses applying Latent Dirichlet Allocation (LDA) algorithm to analyze unstructured data (Text documents) for identifying topic (structural element) and grouping/clustering them “system uses a probabilistic topic model to determine which one of multiple topics is relevant, highly-relevant, and/or most-relevant to the search query terms entered into the question and answer customer support system by the user. In one embodiment, the probabilistic topic model uses or is trained with a Latent Dirichlet allocation (“LDA”) algorithm.”), 
and 5Application No. 15/958,428Docket No.: 215786-0141-00-US-574944assigning quantized inference quality levels to the structural elements comprises assigning the quantized inference quality based at least in part on one or both of i) respective translation confidence scores corresponding to respective data items, the translation confidence scores being indicative of likelihood of accuracy of machine translation obtained for the corresponding data items and ii) respective relevance scores corresponding to respective data items, the relevance scores being indicative of degree of relevance of the corresponding data items to the topic(Podgorny, para 0126 discloses analyzing data and finding structural elements such as “Topics”, “Themes” etc. with quantifying its inference quality “the topic relevance scores data representing one or more topic relevance scores that quantify a likelihood of relevance between the one or more topics and the one or more search query terms received from the current user, according to one embodiment”; para 0056 further discloses that analyzed data can be unstructured such as webpages, documents etc. “Probabilistic topic algorithms/models extract hidden topics or summaries from content objects (e.g., database entries, webpages, and documents)”).
But they don’t explicitly teach wherein analyzing the set of unstructured data includes one or both of i) obtaining machine translations of data items in the set of unstructured data from a first language to a second language.
However in the same field of endeavor of machine translation accuracy scoring Xu teaches wherein analyzing the set of unstructured data includes one or both of i) obtaining machine translations of data items in the set of unstructured data from a first language to a second language(Xu, para 0003 discloses translating text from one language to another “An embodiment of a method includes receiving a translation text output, the translation text output corresponding to a machine translation from a source text of a first language to a target text of a second language.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the display of contents by their relevancy scores of Podgorny and Takatoshi into machine translation of contents from other languages of Xu to produce an expected result of considering similar topics in other languages. The modification would be obvious because one of ordinary skill in the art would be motivated to include more data for analysis by considering similar topics translated from different languages.

Regarding claim 17, dependent on rejected claim 15 and further analysis are similar to claim rejection 11 and are applicable to claim 17.
 
Claims 6-7, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Podgorny, Igor et al (PGPUB Document No. 20170124184), hereafter, referred to as “Podgorny”, in view of Mochizuki, Takatoshi et al (US Patent No. 6330576), hereafter, referred to as “Takatoshi”, in further view of Chen, Francine et al (PGPUB Document No. 20180357318), hereafter, referred to as “Chen”.

Regarding Claim 6 (Currently amended), Podgorny and Takatoshi teach all the limitations of claim 5 and Takatoshi further teaches including causing visual representations of respective inference quality levels of respective ones of the multiple subsets to be displayed to the user (Takatoshi, Fig. 13 discloses providing users an option to display contents by selecting different level of inference quality (relevance quality/score) by selecting and indicating degree of relevancy of contents).
But they don’t explicitly teach wherein causing the selected one or more subsets of the set of structural data to be displayed to the user comprises causing multiple subsets of the set of the structured data to be simultaneously displayed to the user, 
However in the same field of endeavor of topic clustering Chen teaches wherein causing the selected one or more subsets of the set of structural data to be displayed to the user comprises causing multiple subsets of the set of the structured data to be simultaneously displayed to the user (Chen, para 0072 and element 640 of Fig. 6 teaches a means for displaying selected structural data (topics) by their quality (threshold); as the slider 640 is moving multiple sets of contents are getting included for display “A user can interactively initiate threshold windows, shown as boxes 640 with borders, and dynamically adjust the thresholds by dragging them. … All posts satisfying the criteria are highlighted in black, whereas others are colored in gray.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the display of contents by their relevancy scores of Podgorny and Takatoshi into displaying of contents of multiple relevancy levels together of Chen to produce an expected result of providing users an option to view multiple datasets together. The modification would be obvious because one of ordinary skill in the art would be motivated to provide various ways of displaying datasets for user’s analysis.

Regarding claim 7 (Original), Podgorny and Takatoshi teach all the limitations of claim 5 but they don’t explicitly teach further comprising causing, with the user interface application, data items of the unstructured data to be displayed to the user, including limiting display of the data items of the unstructured data to data items that correspond with data items included in the selected one or more subsets of the structured data, 
However in the same field of endeavor of topic clustering Chen teaches further comprising causing, with the user interface application, data items of the unstructured data to be displayed to the user, including limiting display of the data items of the unstructured data to data items that correspond with data items included in the selected one or more subsets of the structured data (Chen, para 0067-0069  and element 540 of fig. 5 disclose limiting the display at user interface of unstructured data such as content item from where structural data such as topics are extracted from “the content item is hidden from the UI at 540 and the process may end for the content item”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the display of contents by their relevancy scores of Podgorny and Takatoshi into displaying of unstructured contents of Chen to produce an expected result of providing users an option to view source of the structured data. The modification would be obvious because one of ordinary skill in the art would be motivated to view the origin of extracted structural data.

Regarding claim 13, dependent on rejected claim 12 and further analysis are similar to claim rejection 6 and are applicable to claim 13.

Regarding claim 14, dependent on rejected claim 12 and further analysis are similar to claim rejection 7 and are applicable to claim 14.

Regarding claim 19, dependent on rejected claim 18 and further analysis are similar to claim rejection 6 and are applicable to claim 19.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Podgorny, Igor et al (PGPUB Document No. 20170124184), hereafter, referred to as “Podgorny”, in view of Mochizuki, Takatoshi et al (US Patent No. 6330576), hereafter, referred to as “Takatoshi”, in further view of Chiu, Patrick et al (PGPUB Document No. US20170228445), hereafter, referred to as “Chiu”.

Regarding claim 8  (Original), Podgorny, Takatoshi teach all the limitations of claim 1 but they don’t explicitly teach wherein providing the set of structured data to the user interface application comprises storing the set of structured data in a database accessible by the user interface application, 
However in the same field of endeavor Chiu teaches wherein providing the set of structured data to the user interface application comprises storing the set of structured data in a database accessible by the user interface application (Chiu, para 0046 discloses storing of structural data such as set of topic, person-topic in database which is accessed for user presentation  “In some implementations, the visualization database 112 stores collaboration data 230, set of topics 232, persons 234, person-person connections 236, person-topic connections 238, and other data. This data is used to present interactive visualizations of collaboration data (as discussed in more detail below)”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identified structured data form unstructured of Podgorny and Takatoshi into saving of structured data of Chiu to produce an expected result of providing users an option for storing structured data in such a way so that stored data can be retrieved when needed. The modification would be obvious because one of ordinary skill in the art would be motivated to store structured data in a database system for quicker retrieval of data.



Response to Arguments 

I.	35 U.S.C §103
Applicant’s arguments filed on 6/3/2021 have been fully considered but are deemed to be moot in view of new ground of rejections presented in this Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A. D./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164